38 F.3d 1220NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John M. MIGLIACCIO, M.D.;  Bert M. Avery, M.D., Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.
No. 94-6101.
United States Court of Appeals, Tenth Circuit.
Oct. 24, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.2


1
Petitioners John G. Migliaccio and Bert M. Avery attempted to file various 28 U.S.C. 2255 motions to vacate their sentences while their direct appeals were pending with this Court.  The district court properly dismissed these motions.  See  United States v. Cook, 997 F.2d 1312, 1319 (10th Cir.1993) ("Absent extraordinary circumstances, the orderly administration of criminal justice precludes a district court from considering a 2255 motion while review of the direct appeal is still pending.").  On September 7, 1994, this Court decided Petitioners' direct appeals.  United States v. Migliaccio, --- F.3d ---, 1994 U.S.App. Lexis 24278 (10th Cir.  Sept. 7, 1994).  This appeal is dismissed as moot.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Both parties waived oral argument.  This case is therefore ordered submitted on the briefs